       Case 1:16-cr-00209-SHR Document 112 Filed 05/12/20 Page 1 of 6




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA                  :    Crim. No. 1:16-cr-209
                                          :
                                          :
                   v.                     :
                                          :
ANDREW MANGANAS                           :   Judge Sylvia H. Rambo

                             MEMORANDUM
      Before the court is the Expedited Motion for Reduction in Sentence Pursuant

to 18 U.S.C. § 3582(c)(A)(1) (Doc. 95) filed by Defendant Andrew Manganas

(“Defendant” or “Mr. Manganas”). For the reasons outlined below, the court will

deny the motion.

      I.     BACKGROUND

      On March 20, 2019, Mr. Manganas pled guilty to three offenses: (1) theft or

embezzlement from an employee benefit plan; (2) wire fraud; and (3) knowing

discharge of pollutants into a navigable water of the United States without a permit.

The underlying factual basis for these charges was that Mr. Manganas divested

hundreds of thousands of dollars from his employees’ wages and benefits, defrauded

the state of Pennsylvania to artificially amplify his payment for services rendered,

and discharged paint pollution into the Susquehanna River. Of note, Mr. Manganas

was vice president of his father’s paint company when it was twice penalized for

similar environmental offenses.



                                         1
        Case 1:16-cr-00209-SHR Document 112 Filed 05/12/20 Page 2 of 6




      In addition to intentionally committing a series of selfish acts that required

Mr. Manganas’s calculating deliberations, Mr. Manganas attempted to obstruct the

government’s investigation of the matter. One of Mr. Manganas’s employees, Bryan

Whitlock, was subpoenaed to testify to a grand jury. When Mr. Manganas found

out, he instructed Mr. Whitlock to disregard the subpoena and refuse to appear for

testimony. After Mr. Whitlock was arrested and compelled to testify before the

grand jury, he lied under oath, apparently at Mr. Manganas’s direction. Further,

when the government was attempting to flesh out the amount of money Mr.

Manganas had squandered during the commission of his offenses, Mr. Manganas

repeatedly refused to provide financial documentation, despite the government

repeatedly requesting it and the court directly ordering him to turn it over. When the

government sent Mr. Manganas a form asking him how he intended to prevent

similar offensive conduct from occurring in the future, Mr. Manganas declined to

provide any response.

      The aggregate maximum statutory sentence for the offenses Mr. Manganas

pled guilty to is twenty-eight years in prison plus a $28,370,000 fine. The court

ultimately entered a sentence of forty-six months imprisonment, to be served

concurrently, along with two years of supervised release and a fine in the amount of

$20,000. While the court did not order restitution as part of Mr. Manganas’s

sentencing, this was because Mr. Manganas settled with the employees as part of a


                                          2
        Case 1:16-cr-00209-SHR Document 112 Filed 05/12/20 Page 3 of 6




civil lawsuit. On September 19, 2019, Mr. Manganas submitted to prison. As of

today, Mr. Manganas has served seven-and-a-half of his forty-six sentenced months

in prison, leaving approximately eighty-five percent of his sentence unserved.

      On April 14, 2020, Mr. Manganas filed his Expedited Motion for Reduction

in Sentence Pursuant to 18 U.S.C. § 3582(c)(A)(1). (Doc. 95.) In it, he argued that

he is suffering from significant underlying health conditions that constitute COVID-

19 comorbidities, and that this constitutes an extraordinary and compelling situation

justifying his release to home confinement for the remainder of his sentence. The

government has filed two responses, Defendant has filed a reply brief, and the

government has filed a sur-reply. The matter is thus ripe for review.

      II.    DISCUSSION
      Under 18 U.S.C. § 3582(c)(1)(A):
             [T]he court . . . upon motion of the defendant after the
             defendant has fully exhausted all administrative rights to
             appeal a failure of the Bureau of Prisons to bring a motion
             on the defendant’s behalf or the lapse of 30 days from the
             receipt of such a request by the warden of the defendant’s
             facility, whichever is earlier, may reduce the term of
             imprisonment . . . after considering the factors set forth in
             section 3553(a) to the extent they are applicable, if it finds
             that . . . Extraordinary and compelling reasons warrant
             such a reduction.
Under 18 U.S.C. § 3553(a), the court is to consider multiple factors in deciding on a

defendant’s proper sentence, including, inter alia: (1) “the nature and circumstances

of the offense and the history and characteristics of the defendant”; (2) “the need for

                                           3
        Case 1:16-cr-00209-SHR Document 112 Filed 05/12/20 Page 4 of 6




the sentence imposed . . . to protect the public from further crimes of the defendant”;

(3) “the need for the sentence imposed . . . to afford adequate deterrence to criminal

conduct”; and (4) “the need for the sentence imposed . . . to” offer rehabilitative

services to the defendant.

      Here, Defendant has put forth a colorable argument that the combination of

the COVID-19 pandemic and his underlying health conditions constitute an

extraordinary and compelling circumstance that supports the court sentencing him

to home confinement. Nonetheless, because the court finds the section 3553(a)

factors weigh heavily against releasing Mr. Manganas to home confinement, the

court shall deny his motion.

      In deciding the matter before the court, the interests of the individual

defendant need be weighed against the interests of society in general. Here, Mr.

Manganas’s concerns are understandable.         A prison, even under the best of

circumstances, is not a prime place for anyone to be during a pandemic, much less

an individual suffering from Mr. Manganas’s health conditions. The facility does

not have a method for promoting social distancing. It is designed to regulate the

individuals, provide them with their basic needs, and efficiently do so by relying

heavily upon group settings. As a result, if a single individual were to bring COVID-

19 into Mr. Manganas’s facility, there is a substantial chance he would contract it

and suffer severe health consequences.


                                          4
        Case 1:16-cr-00209-SHR Document 112 Filed 05/12/20 Page 5 of 6




      That being said, the interests in favor of society here militate heavily in favor

of keeping Mr. Manganas imprisoned. Mr. Manganas committed a series of crimes

that were largely a product of a deplorable, selfish, and fraudulent scheme. He took

advantage of his position of power to bilk hundreds of thousands of dollars from the

employees who relied upon him to provide their wages and benefits and from the tax

payers who paid his company. He also committed an environmental offense of the

same kind he twice committed as the vice president of his father’s paint company.

While Mr. Manganas’s offenses did not involve direct physical violence, he very

well may have deprived everyday workers of wages and benefits they could have

relied upon in providing their families with essentials. As a result, the nature and

circumstances of Mr. Manganas’s offense suggests he was not the victim of a bad

decision that can be imputed to a bad situation—he victimized people that trusted

and relied upon him for the sole, petty sake of making a few extra bucks.

      The fact the court finds most significant here is Mr. Manganas’s active efforts

to avoid taking any responsibility for his crimes. After being accused of these

offenses, Mr. Manganas again preyed on his employees by dragging one into his

criminal efforts by hiding facts from the government. Mr. Manganas repeatedly

refused to cooperate with the government and refused a court order to turn over full

financial documentation. These facts demonstrate that Mr. Manganas is a man who

has learned little from his offenses. He needs more time in prison to learn his lesson,


                                          5
        Case 1:16-cr-00209-SHR Document 112 Filed 05/12/20 Page 6 of 6




and he needs further imprisonment to protect the public from his ability to commit

further criminal activity. Mr. Manganas’s early release to home confinement at a

time when he has only served roughly sixteen percent of his sentence places the

public at a substantial risk. While the court is sympathetic to Mr. Manganas’s plight,

the risk to society of his release is greater.

       III.   CONCLUSION

       For the reasons outlined above, the court will deny Defendant’s motion for a

reduction in his sentence. An appropriate order shall follow.

                                                        /s/ Sylvia H. Rambo
                                                        SYLVIA H. RAMBO
                                                        United States District Judge
Date: May 12, 2020




                                             6
